DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2022, 5/17/2022, 6/23/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-9, 16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando (US 2019/0348530).
Regarding claim 1, Ando discloses, in at least figures 3-9 and related text, a method, comprising: 
providing a structure (figures) having a substrate (302, [26]) and a stack of semiconductor layers (306, [27]) over a surface of the substrate (302, [26]) and spaced vertically one from another; 
forming an interfacial layer (308, [28]) wrapping around each of the semiconductor layers (306, [27]); 
forming a high-k dielectric layer (310, [29]) over the interfacial layer (308, [28]) and wrapping around each of the semiconductor layers (306, [27]); 
forming a capping layer (312, [30]) over the high-k dielectric layer (310, [29]) and wrapping around each of the semiconductor layers (306, [27]); 
with the capping layer (312, [30]) wrapping around each of the semiconductor layers (306, [27]), performing a thermal treatment ([34], figure 6) to the structure, thereby increasing a thickness of the interfacial layer (308, [28]) ([35]); and 
after the performing of the thermal treatment ([34], figure 6), removing the capping layer (312, [30]) ([35], figure 7).
Regarding claim 2, Ando discloses the method of claim 1 as described above.
Ando further discloses, in at least figures 3-9 and related text, forming a work function metal layer (316/318, [36], [37]) over the high-k dielectric layer (310, [29]) and wrapping around each of the semiconductor layers (306, [27]).
Regarding claim 7, Ando discloses the method of claim 1 as described above.
Ando further discloses, in at least figures 3-9 and related text, the thermal treatment ([34]) increases the thickness of the interfacial layer (308, [28]) by about 2 Å to about 10 Å ([35]).
Regarding claim 8, Ando discloses the method of claim 1 as described above.
Ando further discloses, in at least figures 3-9 and related text, the thermal treatment is spike annealing or soak annealing at temperature in a range from about 600 °C to about 1,000 °C ([34]).
Regarding claim 9, Ando discloses the method of claim 1 as described above.
Ando further discloses, in at least figure 2 and related text, the thermal treatment is furnace annealing at temperature in a range from about 300 °C to about 600 °C ([23]).
Regarding claim 16, Ando discloses, in at least figures 3-9 and related text, a semiconductor structure, comprising: 
first nanostructures (306, [27]) vertically spaced one from another over a substrate (302, [26]) in a first region (301/303, [25]) of the semiconductor structure; 
a first interfacial layer (308, [35]) wrapping around each of the first nanostructures (306, [27]); 
a first high-k dielectric layer (310, [29]) over the first interfacial layer (308, [35]) and wrapping around each of the first nanostructures (306, [27]); 
a first work function metal layer (316/318, [36], [37]) over the first high-k dielectric layer (310, [29]) and wrapping around each of the first nanostructures (306, [27]); 
second nanostructures (306, [27]) vertically spaced one from another over the substrate (302, [26]) in a second region (301’/303’, [25]) of the semiconductor structure; 
a second interfacial layer (308’, [35]) wrapping around each of the second nanostructures (306, [27]); 
a second high-k dielectric layer (310, [29]) over the second interfacial layer (308’, [35]) and wrapping around each of the second nanostructures (306, [27]); and 
a second work function metal layer (316/318, [36], [37]) over the second high-k dielectric layer (310, [29]) and wrapping around each of the second nanostructures (306, [27]), wherein a first thickness of the first interfacial layer (308, [28], [35]) is smaller than a second thickness of the second interfacial layer (308’, [35]) by about 2 Å to about 10 Å ([35]).
Regarding claim 18, Ando discloses the semiconductor structure of claim 16 as described above.
Ando further discloses, in at least figures 3-9 and related text, the first nanostructures (306 in 301/303, [25], [27], figures) are spaced one from another by a vertical distance in a range from about 6 nm to about 12 nm ([27]), and the second nanostructures (306 in 301’/303’, [25], [27], figures) are spaced one from another by a vertical distance in a range from about 6 nm to about 12 nm ([27]).
Regarding claim 19, Ando discloses the semiconductor structure of claim 16 as described above.
Ando further discloses, in at least figures 3-9 and related text, a first vertical pitch of the first nanostructures (306 in 301/303, [25], [27], figures) is about equal to a second vertical pitch of the second nanostructures (306 in 301’/303’, [25], [27], figures) ([27], figures).
Claim(s) 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2020/0279777).
Regarding claim 10, Zhang discloses, in at least figures 1-16 and related text, a method, comprising: 
forming first nanostructures (108a’/108b’/108c’, [45]) in a first region (region of “logic device”, figures) over a substrate (102, [26]); 
forming second nanostructures (108a”/108b”/108c”, [45]) in a second region (region of “I/O device”, figures) over the substrate (102, [26]); 
forming an interfacial layer (902/906, [47]) wrapping around the first nanostructures (108a’/108b’/108c’, [45]) and the second nanostructures (108a”/108b”/108c”, [45]); 
forming a high-k dielectric layer (904/908, [48]) over the interfacial layer (902/906, [47]) and wrapping around the first nanostructures (108a’/108b’/108c’, [45]) and the second nanostructures (108a”/108b”/108c”, [45]); 
forming a capping layer (1002, [51]) over the high-k dielectric layer (904/908, [48]) and wrapping around the first nanostructures (108a’/108b’/108c’, [45]) and the second nanostructures (108a”/108b”/108c”, [45]); 
removing the capping layer (1002, [51]) in the first region (region of “logic device”, figures) to expose the high-k dielectric layer (904, [48]) in the first region (region of “logic device”, figures) while keeping the capping layer (1002, [51]) over the high-k dielectric layer (904, [48]) in the second region (region of “I/O device”, figures) ([53]); 
performing a thermal treatment to the first nanostructures (108a’/108b’/108c’, [45]) and the second nanostructures (108a”/108b”/108c”, [45]), wherein the interfacial layer (906’, [59]) in the second region becomes thicker than the interfacial layer (902, [47], [59]) at the first region after the thermal treatment is performed ([59], figure 14); and 
after the thermal treatment ([59], figure 14), removing the capping layer (1002, [51]) in the second region (region of “I/O device”, figures) ([60], figure 15).
Regarding claim 13, Zhang discloses the method of claim 10 as described above. 
Zhang discloses, in at least figures 1-16 and related text, the first region (region of “logic device”, [1], [26], figures) is a core region of an integrated circuit, and the second region (region of “I/O device”, [1], [26], figures) is an IO region of the integrated circuit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 2019/0348530) in view of Wu (US 2021/0202323).
Regarding claim 3, Ando discloses the method of claim 2 as described above.
Ando does not explicitly disclose forming a bulk metal layer over the work function metal layer.
Wu teaches, in at least figure 18 and related text, the method comprising forming a bulk metal layer (282, [39]) over the work function metal layer ([39]), for the purpose of providing integrate circuits (IC) having input/output (I/O) devices (or transistors) and core devices (or transistors) with nanowire channels on the same substrate to provide flexible design integration schemes to accommodate different circuits in the same IC ([11], [12]).
Ando and Wu are analogous art because they both are directed to method for forming a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ando with the specified features of Wu because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Ando to have the forming a bulk metal layer over the work function metal layer, as taught by Wu, for the purpose of providing integrate circuits (IC) having input/output (I/O) devices (or transistors) and core devices (or transistors) with nanowire channels on the same substrate to provide flexible design integration schemes to accommodate different circuits in the same IC ([11], [12], Wu).
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 2019/0348530) in view of Wu (US 2020/0168715).
Regarding claim 17, Ando discloses the semiconductor structure of claim 16 as described above.
Ando does not explicitly disclose a vertical dimension of one of the first nanostructures is greater than a vertical dimension of one of the second nanostructures by about 4 Å to about 20 Å.
Wu teaches, in at least figure 19A and related text, the device comprising a vertical dimension of one of the first nanostructures (207b, [20]) is greater than a vertical dimension of one of the second nanostructures (207a, [20]) by about 4 Å to about 20 Å ([20]), for the purpose of providing larger sheet thickness and spacing to provide input-output (IO) gate oxide on the nanosheets for IO devices ([20]).
Ando and Wu are analogous art because they both are directed to semiconductor structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ando with the specified features of Wu because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Ando to have the vertical dimension of one of the first nanostructures being greater than a vertical dimension of one of the second nanostructures by about 4 Å to about 20 Å, as taught by Wu, for the purpose of providing larger sheet thickness and spacing to provide input-output (IO) gate oxide on the nanosheets for IO devices ([20], Wu)
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 4 that recite “the thermal treatment is performed with ambient oxygen (O2)” in combination with other elements of the base claims 1 and 4.
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 10 and 11 that recite “patterning the coating layer into a patterned coating layer that exposes the first region and covers the second region; using the patterned coating layer as an etch mask, removing the hard mask layer and the capping layer from the first region; removing the patterned coating layer; after the removing the patterned coating layer, removing the hard mask layer from the second region” in combination with other elements of the base claims 10 and 11.
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 10 and 14 that recite “the thermal treatment is performed with ambient oxygen (O2)” in combination with other elements of the base claims 10 and 14.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 16 and 20 that recite “two first dielectric fins disposed on opposite sides of the first nanostructures, wherein a first outer surface of the two first dielectric fins includes a material that is different from a material in the first interfacial layer, and the first high-k dielectric layer directly contacts the first outer surface; two second dielectric fins disposed on opposite sides of the second nanostructures, wherein a second outer surface of the two second dielectric fins includes a material that is different from a material in the second interfacial layer, and the second high-k dielectric layer directly contacts the second outer surface” in combination with other elements of the base claims 16 and 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811